Citation Nr: 0707756	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  04-21 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to an increased evaluation for residuals, injury, 
right knee, status post arthroscopic lateral release, 
currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1986 to July 
1989.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Indianapolis, Indiana, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Residuals, injury, right knee, status post arthroscopic 
lateral release, are manifested by mild lateral subluxation 
and mild limitation of motion.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals, injury, right knee, status post arthroscopic 
lateral release, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5260 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

VA advised the veteran of most of the essential elements of 
the VCAA in a January 2003 letter, which was issued before 
initial consideration of the claim on appeal.  VA did not 
tell the veteran that he must show that his condition 
worsened to substantiate a claim increased rating; however, 
the Board finds no prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The veteran has consistently 
argued that he is entitled to an increased rating because his 
condition is now worse, and he therefore has actual knowledge 
of this element.  VA told him that it would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claim, but that he must provide enough 
information so that VA could request any relevant records.  
It told him that it was responsible for obtaining any 
evidence held by a federal government agency.  The veteran 
was informed that if he had any evidence in his possession 
pertaining to the claim, he should submit it to VA.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The January 2003 notice to the veteran 
did not include the last two elements; however, the Board 
finds no prejudice to the veteran.  See Bernard, supra.  The 
veteran is appealing the degree of disability, demonstrating 
that he has actual knowledge of this element.  The effective 
date is not in dispute; therefore, that issue is moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has obtained VA treatment 
records, private medical records, and service medical 
records.  The veteran has not indicated the existence of any 
additional records that would aid in substantiating the 
claim.  A VA examination was provided in connection with this 
claim.  

The veteran contends that his June 2003 VA examination was 
inadequate.  The reported findings in the examination report 
are sufficiently detailed with recorded history, clinical 
findings, to include the veteran's range of motion of the 
knee and at what range pain began, and pertinent diagnoses.  
Additionally, it is not shown that the examination was in 
some way incorrectly prepared or that the VA examiner failed 
to address the clinical significance of the veteran's right 
knee disability.  There are other pertinent records on file 
and they are consistent with the exam results.  As such, the 
Board finds that additional development by way of another 
examination would be redundant and unnecessary.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II. Increased Rating

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown , 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from 
service-connected knee disorders, including Diagnostic 
Code 5256 (ankylosis), Diagnostic Code 5257 (other 
impairment, including recurrent subluxation or lateral 
instability), Diagnostic Code 5258 (dislocated semilunar 
cartilage), Diagnostic Code 5259 (symptomatic removal of 
semilunar cartilage), Diagnostic Code 5260 (limitation of 
flexion), Diagnostic Code 5261 (limitation of extension), 
Diagnostic Code 5262 (impairment of the tibia and fibula), 
and Diagnostic Code 5263 (genu recurvatum).  

According to Diagnostic Code 5257, which rates impairment 
resulting from other impairment of the knee, to include 
recurrent subluxation or lateral instability of this joint, a 
10 percent rating will be assigned with evidence of slight 
recurrent subluxation or lateral instability of a knee; a 
20 percent rating will be assigned with evidence of moderate 
recurrent subluxation or lateral instability; and a 
30 percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R.  
§§ 4.40 and 4.45 (2006), pain is inapplicable to ratings 
under Diagnostic Code 5257 because it is not predicated on 
loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 
7, 11 (1996).   

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. 
§ 4.6.  

Traumatic arthritis is rated analogous to degenerative 
arthritis under Diagnostic Code 5003.  Degenerative 
arthritis, when established by X-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  For purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus 
on limitation of motion of the knee are Diagnostic Codes 5260 
and 5261.

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code 5260, a noncompensable 
rating will be assigned for limitation of flexion of the leg 
to 60 degrees; a 10 percent rating will be assigned for 
limitation of flexion of the leg to 45 degrees; a 20 percent 
rating will be assigned for limitation of flexion of the leg 
to 30 degrees; and a 30 percent rating will be assigned for 
limitation of flexion of the leg to 15 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic 
Code 5261, a noncompensable rating will be assigned for 
limitation of extension of the leg to 5 degrees; a 10 percent 
rating will be assigned for limitation of extension of the 
leg to 10 degrees; a 20 percent rating will be assigned for 
limitation of extension of the leg to 15 degrees; a 
30 percent rating will be assigned for limitation of 
extension of the leg to 20 degrees; a 40 percent rating will 
be assigned for limitation of extension of the leg to 
30 degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment under Diagnostic Code 5257 
and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 
(July 1, 1997).  In this opinion, the VA General Counsel held 
that a veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating is based upon additional 
disability.  Subsequently, in VAOPGCPREC 9-98, the VA General 
Counsel further explained that if a veteran has a disability 
rating under Diagnostic Code 5257 for instability of the 
knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 
(which finds that separate ratings under Diagnostic Code 5260 
for limitation of flexion of the leg and Diagnostic Code 5261 
for limitation of extension of the leg may be assigned for 
disability of the same joint).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's residuals, injury, right knee, status post 
arthroscopic lateral release, are currently rated at 
20 percent under Diagnostic Code 5299-5260.  He contends that 
now that he has been diagnosed with degenerative 
osteoarthritis (established by X-ray findings), he should be 
rated for that condition as well, and that he should 
therefore have a rating higher than 20 percent.  The 
veteran's current disability is rated by analogy.  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury.  See 
38 C.F.R. § 4.20.  The first four digits in the veteran's 
code reflect that his disability is most closely identified 
with the section dealing with injuries to the knee and leg.  
The second four digits reflect the residual condition on the 
basis of which the rating was determined; in this case, 
limitation of flexion of the leg.  The veteran's 
representative correctly points out that the veteran's 
disability could also be rated as two separate disabilities.  
However, after carefully reviewing the evidence of record, 
the Board finds that the preponderance of the evidence is 
against an evaluation in excess of 20 percent, even if the 
disabilities were rated separately.  See VAOPGCPREC 9-98.

A June 2002 private medical record shows Lachman's test was 
negative, and Varus/Valgus tests at neutral and 30 degrees 
flexion were negative.  Examinations from November 2002 and 
December 2003 show that the veteran has mild lateral 
subluxation.  Under Diagnostic Code 5257, mild subluxation 
would warrant a 10 percent evaluation.  While the veteran was 
previously diagnosed with moderate subluxation, he would not 
warrant a 20 percent evaluation under that Diagnostic Code 
because the most recent competent medical evidence shows that 
he currently has only mild subluxation, which the Board 
associates with "slight subluxation" (evaluated at 
10 percent) rather than "moderate subluxation" (evaluated 
at 20 percent).  

Degenerative osteoarthritis, when established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Regarding his right knee, the veteran's June 2003 
examination shows that the veteran had flexion with mild 
limitation, possible up to 145 degrees.  Pain started from 
flexion of 110 degrees.  The veteran had full extension of 
zero degrees.  A June 2002 private medical record shows the 
veteran's range of motion was 0 to 115 degrees.  The 
veteran's limitation of motion would be noncompensable under 
Diagnostic Codes 5260 and 5261.  Therefore, the veteran would 
be assigned a 10 percent evaluation for his osteoarthritis.  
See 38 C.F.R. §§ 4.45(f), 4.71a, Diagnostic Code 5003.  
Combining the evaluations under Diagnostic Codes 5257 and 
5003 would not result in an evaluation in excess of 
20 percent. 

The Board finds that the evidence does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2006).  The overall 
disability picture with respect to service-connected 
residuals, injury, right knee, status post arthroscopic 
lateral release now under consideration does not show any 
significant impairment beyond that contemplated in the 
20 percent rating.  Under the circumstances, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The veteran is competent to report his symptoms; however, to 
the extent that he has asserted that he warrants more than a 
20 percent evaluation for his residuals, injury, right knee, 
status post arthroscopic lateral release, the objective 
clinical findings do not establish a basis for a higher 
evaluation, even if evaluated as two separate disabilities.  
The preponderance of the evidence is against an evaluation in 
excess of 20 percent; therefore, the benefit-of-the-doubt 
rule is not for application.  See Gilbert, 1 Vet. App. at 55.  


ORDER

An increased rating, in excess of 20 percent, for residuals, 
injury, right knee, status post arthroscopic lateral release, 
is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


